DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/21 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 recites “the metallic contacts comprise bond pads which are bonded solder bumps”. This limitation is not understood because the metallic contacts (308) were not disclosed to be bonded solder bumps, and moreover, a bond pad in the art is not a solder bump, and such a conflation is misleading for properly searching the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites “the bottom-side bond pads”. There is lack of antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian et al. (WO 2017/111957, cited on IDS).

a.	Re claim 1, Qian et al. disclose a package structure, comprising: a chip interconnect bridge (118 on fig. 1G or 212 on fig. 2; see figs. 1G&2 and related text; see remaining of disclosure for more details), wherein the chip interconnect bridge comprises contact pads (128/126 on fig. 1G or their equivalents 218 for bridge die 212 on fig. 2) disposed on a top-side of the chip interconnect bridge; a fan-out redistribution layer structure (102&110&112&130 on fig. 1G or 246&202&244&204&210&220 on fig. 2) disposed around sidewalls of the chip interconnect bridge and over the top-side of the chip interconnect bridge; and a first integrated circuit chip (134 on fig. 1G or 226 on fig. 2) and a second integrated circuit chip (136 on fig. 1G or 228 on fig. 2) direct chip attached to an upper surface of the fan-out redistribution layer structure, wherein the fan-out redistribution layer structure comprises input/output connections (132 on fig. 1G or 224 on fig. 2) between the contact pads on the top-side of the chip interconnect bridge and the first and second integrated circuit chips.
b.	Re claim 2, the package structure of claim 1, further comprises solder bumps 252 (fig. 2) disposed on a bottom side of the fan-out redistribution layer structure.

c.	Re claim 3, the fan-out redistribution layer structure further comprises a lower redistribution layer (102 on fig. 1G or 246&202&244&204 on fig. 2) disposed adjacent to a bottom-side of the chip interconnect bridge such that the chip interconnect bridge is embedded within the fan-out redistribution layer structure.

d.	Re claim 4, the lower redistribution layer comprises metallic contacts (108 including its underlying unlabeled pads 104 on fig. 1G, or 206 including its underlying unlabeled equivalent of pads 104 on fig. 2, or 206 including its underlying unlabeled equivalent of pads 104 and 244 and 250 on fig. 2; see fig. 1B and [0027] for the description of pads 104) which form backside connections to the bottom-side of the chip interconnect bridge.

e.	Re claim 5, the metallic contacts (when, as stated in claim 4 rejection above, they are 206 including its underlying unlabeled equivalent of pads 104 and 244 and 250 on fig. 2) comprise metallic pillar structures 244 which connect to bond pads (unlabeled equivalent of pads 104 underlying 206, or pad 206 unlabeled equivalent of pads 104 underlying it) disposed on the bottom-side of the chip interconnect bridge.

f.	Re claim 8, the first integrated circuit chip comprises a processor chip and wherein the second integrated circuit chip comprises a memory chip (see [0038] where it is clearly explained that one of the chip can be a processor and the other one a memory which are interconnected through the bridge die).

d.	Re claim 9, the first integrated circuit chip comprises a hardware accelerator chip (power amplifier or graphics controller disclosed in [0038] and which can be seen basically as accelerating, in the sense of amplifying, a power signal or graphics signals received from another device or hardware), and wherein the second integrated circuit chip comprises a memory chip (disclosed also in [0038]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (WO 2017/111957, cited on IDS).

a.	Re claim 7, Qian et al. disclose all the limitations of claim 1 as stated above including that the fan-out redistribution layer structure comprises metal lines that are formed with critical dimensions (see description of figs. 1A-D noting that the metal lines formed are necessarily fabricated based on a critical dimensions that would be characteristic of design/fabrication requirements as well as electrical/mechanical performance requirements for the package structure, as conventionally done in the art), except explicitly for the critical dimensions comprising a line width of 8 µm or less, and a line spacing of 8 µm or less. However, it would have been obvious to one skilled in the art to before the effective filing date of the invention to have provided the critical dimensions to comprise a line width of 8 microns and a line spacing of 8 microns as required by design/fabrication requirements as well as electrical/mechanical performance requirements for the package structure (see MPEP 2141.03 “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and a “hypothetical ‘person having ordinary skill in the art'  to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”).

b.	Re claim 9 and in the alternative to the anticipation rejection above, Qian et al. disclose all the limitations of claim 1 as stated above including that one of the second integrated circuit chip comprises a memory chip (see [0038]), except explicitly that the other one is a hardware accelerator. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the other one of the integrated circuit to be a hardware accelerator chip in an application requiring a combination of such a hardware accelerator chip with a memory chip (see MPEP 2141.03 “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and a “hypothetical ‘person having ordinary skill in the art'  to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”). The modification would have resulted in the package structure of claim 1, wherein the first integrated circuit chip comprises a hardware accelerator chip, and wherein the second integrated circuit chip comprises a memory chip.

Allowable Subject Matter
Claims 10-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guo et al. (US 2020/0411443) disclose a package structure similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899